Citation Nr: 1514820	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), cognitive disorder not otherwise specified (NOS), and depression, and to include as secondary to service-connected sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to a compensable evaluation for degenerative joint disease with spinal canal stenosis, lumbago, and spondylosis of the lumbar spine ("lumbar spine disability").  

4.  Entitlement to a compensable evaluation for onychomycosis and tinea pedis of the bilateral feet ("bilateral foot disability").  

5.  Entitlement to a compensable evaluation for a history of hepatitis C with elevated liver enzymes.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2006 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The August 2006 rating decision denied, in pertinent part, the Veteran's service connection claims for PTSD and GERD.  Subsequently, in a March 2007 VA treatment record, the Veteran received a positive PTSD screening.  In addition, in a July 2007 statement, the Veteran asserted that his GERD was caused by pain and anti-inflammatory medication.  

In a January 2008 rating decision and June 2010 statement of the case, the RO treated the Veteran's service connections claims for PTSD and GERD as petitions to reopen, finding that the August 2006 rating decision had not been timely appealed.  See 38 U.S.C.A. § 7105(b) (West 2014).  

Nevertheless, the Board finds that the March 2007 VA treatment record and July 2007 statement are new and material evidence that has been received prior to the expiration of the one year appeal period for the August 2006 rating decision; therefore, it is considered as having been filed in connection with the December 2005 service connection claims, which were pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Therefore, the August 2006 rating decision did not become final.  See id.  As such, the issues have been recharacterized to reflect that they are service connection claims.  

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran has filed service connection claims for PTSD and depression, and these claims are currently on appeal.  In addition, the Veteran had previously filed a service connection claim for cognitive disorder and has a diagnosis for such disorder during service.  Therefore, the Board finds it appropriate to apply Clemons in the context of his claim for service connection and has recharacterized that issue accordingly.  38 C.F.R. § 19.35 (2014).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD, cognitive disorder NOS, and depression, and to include as secondary to service-connected sleep apnea; entitlement to service connection for GERD; and entitlement to compensable evaluations for a lumbar spine disability, bilateral foot disability, and a history of hepatitis C with elevated liver enzymes.  

The Veteran was not afforded a VA examination for his acquired psychiatric disorder.  However, the Veteran's service treatment records reflect treatment for mental health symptoms, including memory loss, anxiety, and depression.  See March 2005, April 2005, and June 2005 service treatment records.  The Veteran was diagnosed with cognitive disorder NOS and rule out PTSD.  A March 2007 VA treatment record reflects that the Veteran received a positive PTSD screening.  The Veteran contends that his experiences during the Gulf War caused his current mental health problems.  A remand is required to determine whether the Veteran has a current mental health disorder, and if so, the etiology of such disorder.  Furthermore, the Veteran argues that his service-connected sleep apnea may be contributing to his cognitive problems.  See March 2015 statement.  Therefore, on remand, the examiner should also address whether the Veteran's sleep apnea has caused or aggravated any mental health disorder.  

The Veteran was not afforded a VA examination for his GERD.  The Veteran contends that anti-inflammatory medication that he takes for his service-connected lumbar spine disability and bilateral knee disabilities caused his GERD.  See July 2007 statement.  A remand is required to determine the nature and etiology of his GERD. 

With regard to the Veteran's increased evaluation claims for his lumbar spine disability and his bilateral foot disability, the Veteran's last VA examination was in January 2007, more than eight years ago.  In addition, the Veteran argues that the VA examinations were inadequate as the Veteran's claims file and medical records were not provided for the examiner to review.  The Board finds that the Veteran should be afforded contemporaneous VA examinations to assess the current nature, extent, and severity of his service-connected lumbar spine and bilateral foot disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  

Finally, the Veteran was not afforded a VA examination to assess the current severity of his service-connected history of hepatitis C with elevated liver enzymes.  The Veteran was evaluated in a January 2008 rating decision based on February 2005 findings in his service treatment records.  The Board finds that a contemporaneous VA examination is required to assess the current nature, extent, and severity of his service-connected history of hepatitis C.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his acquired psychiatric disorder, GERD, lumbar spine disability, bilateral foot disability, and history of hepatitis C with elevated liver enzymes that are not currently of record, including treatment records from Dr. Robert Bielefeld.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  In conjunction with the above, the AOJ should perform the necessary steps to verify the Veteran's reported PTSD stressor identified in his July 2006 Form VA 21-0781.  

3.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD, cognitive disorder NOS, and depression.  The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.

Following the examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Identify the current psychiatric diagnosis.

b.  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise etiologically related to service.

c.  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such psychiatric disorder was caused or permanently aggravated by (worsened beyond the natural progression of such disorder) the Veteran's service-connected sleep apnea.  

In answering the above, the VA examiner should consider and address the following: 

The Veteran's service treatment records from March 2005 to June 2005 which reflect treatment for mental health symptoms and a diagnosis for cognitive disorder NOS.  

The Veteran's lay statements regarding his traumatic experiences during the Gulf War.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  In conjunction with the above, the AOJ should schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and etiology of his GERD.  The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.

Following an examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's GERD had its clinical onset during military service or is related to any in-service disease, injury, or event?

b.  Or, is it at least as likely as not (50 percent probability or more) that the Veteran's GERD was caused or permanently aggravated by (worsened beyond the natural progression of such disorder) his service-connected lumbar spine disability or bilateral knee disabilities, to include their prescribed anti-inflammatory medication?

In answering the above, the VA examiner should consider and address a July 1991 service treatment record noting the Veteran's complaints for stomach pain and abdominal cramps with a possible diagnosis for early gastroenteritis.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

5.  In conjunction with the above, the AOJ should schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected degenerative joint disease with spinal canal stenosis, lumbago, and spondylosis of the lumbar spine.  This includes, but is not limited to, determining his range of motion and whether there is additional functional loss or other impairment due to flare-ups on account of pain, weakness, premature or excess fatigability, and incoordination. 

The VA examiner should also address whether the Veteran has any incapacitating episodes due to his intervertebral disc syndrome.  See January 2007 VA examination. 

All necessary tests should be conducted.

The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

6.  In conjunction with the above, the AOJ should schedule the Veteran for VA skin and feet examinations with an appropriately qualified examiner(s) to determine the current extent and severity of the Veteran's service-connected onychomycosis and tinea pedis of the bilateral feet.  

To the extent possible, schedule the skin examination during an "active" phase or flare-up of the Veteran's skin disorder.  The examining facility must be fully informed of this requirement in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran in this regard.

All necessary tests should be conducted.

The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.

7.  In conjunction with the above, the AOJ should schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected history of hepatitis C with elevated liver enzymes.  

All necessary tests should be conducted.

The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

8.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




